Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: (amended claim 1, submitted 10/12/21, did not have a period at the end as claim 1 submitted 6/24/20). Therefore, the period is considered to have been inadvertently omitted and is corrected below.
1. (Currently Amended) A method|[,]] comprising:
performing a plurality of builds, each of the plurality of builds based on a different version of a document in a document repository;
validating each of the plurality of builds, the validating including generating, for each respective build[[:]], a plurality of validation results, each of the validation results resulting from a different validation test on the respective build;
receiving input from a user, the input defining a first validation criteria;
storing the first validation criteria in a validation criteria data store;
evaluating [[a]]the first validation criteria against the validation results of a particular build of the plurality of builds;
identifying, based on the evaluating, an identifier associated with the particular build;

identifying, based on the first request, a first user;
searching, based on the first user, the validation criteria data store;
identifying, based on the searching, the first validation criteria;
generating, based on the document repository and the identifier, a copy of a version of the document that is responsive to the first request;
generating a message identifying the copy of the document; and
transmitting the message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193